PD-1247&1248-15
                   In The Court Of Criminal Appeals
                             Austin Texas


Jaqualien Grant                    §     Appeal of Cause No. 1386096/fH'lV o^Tg-cR-


Vs.                                §     From The 4HH&- District Court oF k??ifi*~$

                                   §
The State of Texas                 §     of Harris CountyvTexas
                                                    juntyviexas nn           _

                                                      CE1VED N
                  First Motion For Extension Of Tim||p 1^|^5
             To File Petition For Discretionary Review „           _„•   „
                                                  Ai@lfasta,OI@rk
ToThe Honorable Judges Of The Court Of Criminal Appeals:


      Comes Now, Jaqualien Grant, Petitioner, and files this motion

for an extension of sixtv(:60) days in which to file a Petition For
                                                 FILED IN
Discretionary Review, in support of this mo,tjiei^rappe,lAanvlppS-hpws
the Court the following:                            c-p o o oniR
                                   I.
                                                  Abel Acosta, Clerk
      The Petitioner was convicted in the 185th District Court of

Harris County, Texas of the offense of Aggravated Kidnapping in

Cause Nov 138609b, styled Slate Of Texas v. Jciqualien Grant. The

Petitioner appealed to the Court Of Appeals, 14th District Court

of Texas= The case was affirmed on August 25, 2015,

                                   II-

      The present deadline for filing the petition for discretionary

review is September 30, 2015. The petitioner has not requested any

extensions prior to this request.
                               III.

     Petitioner request for an extension is based upon the follow
ing facts:

     1. Petitioner was not informed of the decision of the Court

        Of Appeals in affirming this cause until August 31., 2015,

     2. Since that time Petitioner has been attempting to gain
        legal representation in Lhis matter. Petitioner's attor

        ney on appeal, Ms. Carmen M. Roe, has informed him that

        she will not be representing him on the Petition For Dis

        cretionary Review,



    Wherefore, Petitioner, prays this Honorable Court grant his

motion and extend the deadline for filing the Petition For Discre

tionary Review in Cause No. 1386096 to December 28, 2015.
                              AH*                  '



                                                            imitted.



                                             'J Jqqualien Grant
                                           TDCJ-Id.# 1897465
                                           J.V. Allred Unit TDCJ-ID
                                           2101 FM 369 N.
                                           Iowa Park, Texas 76367
                                           (Petitioner, pro se)
                        Certificate Of   Service




        I hereby certify that a true and correct copy of the above

and foregoing First Motion For Extension Of Time To File A Petition

for Discretionary Review, has been forwarded by U.S. Mail, postage
prepaid,, first-class, to the Attorney For the State, Coby Leslie

at the Harris County District Clerk's Office, 1201 Franklin St.,

Houston, Texas, 77002, and also the State Prosecutor Attorney, at

P.O. Box 13046. Austin, Texas, 78711, on this the \$»          day of
Stee'^'tto&'L*-     2015.

                                                          .tioner, pro se




        I, Jaqualien Grant, TDCJ-Id.# 1897465, being presently incar

cerated in the James V. Allred Unit of the Texas Department Of

Criminal Justice in Witchata Falls County, Texas, verify and dec

lare under penalty of perjury that the fore going statements are

true and correct. Executed on this the \a>         of o£jP^